Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David L. Parker on 8/26/2022.

The application has been amended as follows: 

	IN THE CLAIMS:

Please AMEND Claim 27 AS FOLLOWS:
Claim 27.	(Currently Amended)	A method of treating a tumor, comprising the steps of:
providing cells comprising stem cells, progeny of stem cells
introducing the stem cells, progeny of stem
administering to the subject an anti-tumor radiotherapeutic or thermal therapeutic that binds the cells and effects a damage on the tumor.

Please AMEND Claim 28 AS FOLLOWS:
Claim 28.	(Currently Amended)	The method of claim 27, wherein the stem cells, the progeny of stem, wherein the nucleic acid molecule or its encoded protein is capable of binding a radiotherapeutic or thermal therapeutic.

Please AMEND Claim 29 AS FOLLOWS:
Claim 29.	(Currently Amended)  The method of Claim 28, wherein the stem cell, the progeny of stema nucleic acid encoding a protein 

Please AMEND Claim 30 AS FOLLOWS:
Claim 30.	(Currently Amended)	The method of claim 27, wherein the stem cells, the progeny of stem


The following is an examiner’s statement of reasons for allowance: Applicant’s terminal disclaimer and amendment overcome the issues of record. Additionally, the present amendment removes confusion in the claims. The claims, as previously discussed in the OA of 4/28/22 demonstrates the first disclosure by Applicant from the art of record, and thus, Claims 27-30 and 85-93 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633